Citation Nr: 1224780	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD) with spondylosis and scoliosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's application to reopen his claim of service connection for lumbosacral strain.  For the reasons stated below, the issue has been recharacterized on the title page of this decision.

In March 2008, the Veteran testified during a hearing at the RO before an Acting Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

In March 2009, the Board granted the application to reopen and remanded the underlying service connection claim to the RO, via the Appeals Management Center (AMC), for additional development.  As the Board is granting the claim, discussion of whether the RO/AMC complied with the Board's remand instructions is unnecessary.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).

After being informed that the VLJ who conducted the March 2008 Board hearing was no longer employed by the Board and that he had the right to another hearing, the Veteran elected to appear at such a hearing.  In March 2012, the Veteran testified at a Board hearing at the RO; a transcript of that hearing is of record.



FINDING OF FACT

The Veteran's lumbar spine DDD with spondylosis and scoliosis is related to service. 



CONCLUSION OF LAW

Lumbar spine DDD with spondylosis and scoliosis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board is granting the only claim being decided herein, for entitlement to service connection for lumbar spine DDD with spondylosis and scoliosis.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

 Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things-(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran claims that his current lumbar spine disability is related to service.  During his Board hearings, he recounted multiple occasions in service when he experienced low back symptoms, including after being in a fight and being run over by a truck.  The Veteran is competent to so testify and the Board finds his testimony to be credible-particularly in light of the service treatment records (STRs), which reflect that he was in a fight and dragged over concrete and sand, buddy statements indicating that he was run over by a truck, and post-service treatment records from as early as 1972 showing back symptomatology.  There are also multiple STRs showing low back symptoms, including a diagnosis of lumbosacral sprain, and multiple post-service treatment records showing diagnoses of lumbar spine disability, including lumbar spine DDD and scoliosis.  As there is evidence of current lumbar spine disability and in-service low back injury, symptoms, and diagnosis, the only remaining issue is whether there is a relationship between the two.  There are multiple medical opinions on this question.

Before discussing these medical opinions, the Board notes that the Veteran's May 1966 enlistment examination indicated that the spine was normal, and he is therefore presumed to have been in sound condition in this regard at entry into service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  See also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  The notes to the entrance examination report indicated that the Veteran had lumbosacral strain in 1965, he was treated, and there were no complications or sequelae.  In addition, the September 2009 VA examiner found that there was nothing in the history or clinical findings to support a finding that the Veteran had any low back disability that preexisted service.  As this is the only evidence and opinion regarding preexistence, the Board finds that the burden of showing clear and unmistakable evidence of preexisting lumbar spine disability has not been met, and the Veteran's lumbar spine is presumed to have been in sound condition at entry into service.

The medical opinions as to whether there is a relationship between current lumbar spine disability and in-service injury, symptoms, and diagnosis include two notes from Dr. Frenz, dated October 1996 and March 1998.  In October 1996, Dr. Frenz indicated that the Veteran's current spine problems related, in part, by history, to an in-service vehicle accident.  In March 1998, Dr. Frenz noted the in-service event of a truck backing over the Veteran, his intermittent work after service until he stopped working due to back pain, and findings of lumbar spondylosis and DDD that "may relate in part to injuries sustained in service 1968."

In July 1996, Dr. Britton wrote that the Veteran had a long standing history of chronic low back complaints due to a lumbar injury in service in 1968 and that since that time the Veteran experienced progressive lower back complaints.  Dr. Britton noted that the Veteran had extensive DDD and that, in his opinion, these changes were more than one would expect for a man of the Veteran's age.  He therefore concluded that it was likely that the in-service back injury contributed to the development of the Veteran's back disability.

In August 2006, Dr. Lemasters, wrote that it was highly probable that the Veteran's lumbar spine disability was a result of his in-service injury.  She based this opinion on her review of medical records provided by the Veteran and her treatment of him in 2004.  She noted that medical records indicated that his low back pain was a result of a 1968 back injury and that he suffered and sought relief from his back pain periodically since that time.  She concluded that his DDD was most likely related to an injury that occurred 20-40 years previously, which would include the time of the in-service injury.

Finally, the September 2009 VA examiner reviewed the claims file, examined the Veteran, and diagnosed lumbar spondylosis and DDD with scoliosis.  He noted a January 1978 VA examination in which the Veteran complained of recurring low back discomfort and minimal scoliosis.  The Veteran also reported at that time that he was run over by a truck in service.  On examination, there was no notable scoliosis, and the diagnostic impression was minimal scoliosis.  He also noted a 1978 lumbar spine X-ray showing no significant abnormality.  He also found that, given the lack of diagnosis of scoliosis while in service, the scoliosis was likely a developmental deformity associated with the development of degenerative changes.   The examiner also opined that the current low back disability was not related to service.  In support of this conclusion, he explained that he could find no evidence of permanent worsening during service, and cited the normal separation examination report, the Veteran's indication at separation that he did not have recurring back pain, the fact that that the DDD and related spondylosis and scoliosis were almost certainly age related, and that the in-service injury was a strain or sprain and that there is no medical evidence to support that strain causes, predisposes to, or accelerates the development of degenerative changes.

In a July 2011 addendum, the examiner adhered to his opinion, noting a May 1972 diagnosis of "acute lumbosacral strain" in the Veteran's employment records and the indication that he was capable of performing his former duties.  He found Dr. Frenz's October 1996 opinion was flawed because he did not review the STRs and only found the current disability related in part, by history, to service.

The Board finds that the weight of the above evidence supports a relationship between current lumbar spine disability and service.  Dr. Frenz's opinions are entitled to little probative weight.  He did not explain his reasoning in the October 1996 opinion and in March 1998 found only that the current disability "may" have been related to the in-service injury.  As most of the probative value of a medical opinion comes from its reasoning, and terminology equivalent to "may or may not" is disfavored, Dr. Frenz's opinion is entitled to little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

Dr. Britton and Dr. Lemasters, however, each explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  Although neither of them indicated that they had reviewed the claims file, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Moreover, the Board has found the Veteran's testimony to be credible, and reliance on history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Veteran's testimony is consistent with the STRs and the lay testimony.  Dr. Britton and Dr. Lemasters opinions, based in part on the Veteran's recounting of his in-service injury and post-service symptoms, and the nature of his disability, are therefore entitled to substantial probative weight.

The only remaining opinion is that of the September 2009 VA examiner, who also explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  Part of his rationale was that the nature of the Veteran's disability was due to his age, but he did not address the fact that the DDD was diagnosed many years previously when the Veteran was much younger.  In addition, although the examiner correctly noted the flaws in Dr. Frenz's opinion, he did not address the other two positive, probative nexus opinions.  The Board therefore finds that, although the September 2009 VA examiner's opinion is probative, the probative value of this opinion is outweighed by that of the two well-reasoned positive nexus opinions.  As the weight of the evidence supports a relationship between current lumbar spine disability and service, entitlement to service connection for such disability is warranted.

The only remaining issue is the nature of the current disability.  Given the diagnoses of lumbar DDD and spondylosis, and the fact that the only opinion to address whether the scoliosis was related to the DDD (that of the September 2009 VA examiner) found that it was, the Board finds that the disability is properly characterized as lumbar DDD with spondylosis and scoliosis.






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lumbar spine DDD with spondylosis and scoliosis is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


